Citation Nr: 0103815	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder, other than a visual impairment of the left eye 
due to retinal detachment.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.

6.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 60 
percent disabling.

7.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Helen E. Toth, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to January 
1977 and from August 1977 to May 1980.

The matters noted above were remanded by the Board of 
Veterans' Appeals (Board) in February 1999 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, so that certain procedural and evidentiary 
development actions could be undertaken.  In addition, the 
Board referred to the RO for its initial consideration issues 
raised by the veteran during the course of a Board hearing in 
March 1998 as to an earlier effective date for a 60 percent 
rating for chronic obstructive pulmonary disease (COPD).  
Despite the Board's referral, no action is shown as to this 
matter, and, hence, this issue is again referred to the RO 
for appropriate action.

While the case remained in remand status, the veteran through 
his spouse revoked in May 1999 the appointment of the 
attorney that had represented him before the Board in 
February 1999.  It was likewise clarified through the 
veteran's spouse that, for purposes of the issues remanded by 
the Board in February 1999, no other power-of-attorney 
remained in effect, other than the VA Form 22a, Appointment 
of Attorney or Agent as Claimant's Representative, of 
November 1993, wherein the veteran's spouse was named as the 
veteran's agent.

Received by the Board in late March 2000 was the veteran's 
motion to advance his appeal on the Board's docket.  Such 
motion was denied by the Board's Deputy Vice Chairman in 
correspondence to the veteran, dated in April 2000, in the 
absence of a showing of good cause.


FINDINGS OF FACT

1.  Hearing loss of the right ear had its onset during active 
duty of the veteran.

2.  By a decision entered in March 1993, the Board denied 
entitlement of the veteran to service connection for an eye 
disorder, other than impaired vision of the left eye due to 
retinal detachment; a back disorder; a psychiatric disorder; 
and hearing loss of the left ear.

3.  The evidence added to the record since entry of the 
Board's decision in March 1993 at least in part bears 
directly and substantially upon the specific matters under 
consideration, is not duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claims to reopen for eye, back, and psychiatric disorders 
and for hearing loss of the left ear.

4.  The evidence for an against the proposition that diplopia 
of the veteran's left eye had its onset in service, as a 
consequence of the in-service retinal detachment of the left 
and treatment therefor, is in relative equipoise.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The Board's decision in March 1993, denying service 
connection for an eye disorder other than impaired vision of 
the left eye due to retinal detachment; a back disorder; a 
psychiatric disorder; and hearing loss of the left ear, is 
final; new and material evidence to reopen the previously 
denied claims has been presented.  38 U.S.C.A. §§ 5108, 
7103(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  Diplopia of the left eye was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that, during the pendency of this 
appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to its duty-to-
assist obligation, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
light of the favorable action herein taken with respect to 
each of the issues addressed on the merits, no possibility of 
prejudice to the veteran is found.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Similarly, 
all evidence needed to adjudicate the issues herein addressed 
on the merits has been obtained and no prejudice to the 
veteran would therefore result, despite the fact that the RO 
has not been afforded the opportunity to consider whether any 
additional notification or development actions are required 
under the VCAA.

Service Connection: Hearing Loss of the Right Ear

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war, or 
during peacetime after December 31, 1946, and an organic 
disease of the nervous system (sensorineural hearing loss) 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In this case, an enlistment medical examination in March 1974 
disclosed no complaint or finding of hearing loss of the 
right ear.  On a separation medical examination in June 1976, 
testing of auditory acuity of the right ear showed pure tone 
thresholds of 35 decibels at both the 500 and 1000 Hertz 
levels.  No pertinent diagnosis was offered.

An audiogram in August 1979 is of record, although its 
results are not shown to have been interpreted by any medical 
professional.  On a periodic medical evaluation in September 
1979, no audiometric testing was undertaken; no abnormality 
of the ears was shown despite the veteran's complaint of 
hearing loss.

Following the veteran's discharge from service in May 1980, 
he was afforded a VA medical examination in June 1980, at 
which time no hearing loss was noted.  It was not until the 
performance of a VA audiological examination in August 1988 
that hearing loss of the right ear was first in evidence.  At 
that time, a diagnosis of a moderate, mixed hearing loss was 
recorded.  A private medical examiner in November 1988 
offered a diagnosis of a probable sensorineural hearing loss, 
although the degree of impairment could not be specified.  
Hearing loss of the right ear meeting the criteria of 
38 C.F.R. § 3.385 is shown on a VA audiological examination 
in early 1991, when there was noted to be a mild to moderate 
hearing loss of the right ear.  A VA examination in November 
1993 culminated in a diagnosis of a loss of hearing of the 
right ear.

Of record in a statement, dated in April 1995, from the Chief 
of the Audiology Service at a service department medical 
facility, who conducted a review of the veteran's records 
and, on that basis, found that a March 1974 audiogram 
disclosed normal pure tone thresholds and that a June 1976 
audiogram yielded little or no information.  It was that 
physician's opinion that available data were not substantial 
enough to draw any conclusion regarding onset of hearing 
loss.

Also of record are medical reports, dated in April 1998, from 
two physicians, one of whom is a neurologist and the other, 
an otolaryngologist and head-neck surgeon.  It was the 
ultimate conclusion of the examining neurologist that the 
veteran's current hearing loss could possibly be related to a 
previous brainstem injury which the veteran reported as 
having occurred at the time of a fall from a tank in service 
in September 1976.  The other physician offered his opinion, 
based on his examination of the veteran, his review of 
records, and the veteran's history, that a hearing loss of 
the right ear was objectively indicated in service and, 
furthermore, that it was reasonable to assume that a 
progressive hearing loss developed during the veteran's 
periods of active duty.

In this case, there is objective evidence that hearing loss 
of the right ear was initially shown in service, along with a 
documented complaint of in-service hearing loss, although 
whether in fact such complaint encompassed the right ear is 
unclear.  As well, there is demonstrated during post-service 
years a hearing deficit of the right ear meeting the criteria 
set forth in 38 C.F.R. § 3.385.  By the same token, the 
veteran offers an account that he was exposed to the 
detonation of concussion grenades in service as well as noise 
from a large printing press which he helped operate while on 
active duty.  He also states that he sustained an injury to 
the head in a fall from a tank in September 1976.  Lastly, 
the veteran presents opinions from medical professionals 
linking his right ear hearing loss to an in-service head 
injury in September 1976 or otherwise dating the onset of his 
hearing loss to his periods of active duty.  While it is 
noted that a VA physician in 1995 felt that insufficient data 
were present to conclude that hearing loss of the right ear 
was of service origin, the evidence to the contrary outweighs 
such physician's opinion.  Based on the foregoing, it is the 
holding of the Board that hearing loss of the right ear had 
its onset during the veteran's period(s) of active duty and, 
as such, a grant of entitlement to service connection for 
hearing loss of the right ear is in order.

Newness and Materiality of Evidence to Reopen Claims of 
Entitlement to Service Connection for Eye, Back, Psychiatric 
Disorders and Hearing Loss of the Left Ear

A.  Eye Disorder

By rating action of the RO in September 1980, service 
connection was established for a retinal detachment of the 
left eye.  Such disability was recharacterized by the RO in 
rating action entered in October 1989 to that of impaired 
vision of the left eye, secondary to retinal detachment.

Notwithstanding the grant of service connection already in 
effect for a left eye disorder, the veteran seeks to reopen a 
claim of entitlement to service connection for separate 
disability of the eyes, variously claimed as impaired visual 
acuity, retinal detachment of the right eye, diplopia, 
esotropia, astigmatism, myopia, and cataracts of both eyes.  
Such claim was most recently considered and denied by the 
Board in its decision of March 1993, wherein the Board 
entered the following findings of fact, as pertinent to this 
matter:

The veteran was discharged from military service 
as a result of severe congenital or developmental 
refractive errors of both eyes.

A pre-service surgical repair of a detached 
retina of the right eye was performed in 1970; no 
subsequent retinal detachment has been documented 
and residuals of the surgery did not increase in 
severity during service.

No acquired pathology of either eye, including 
diplopia, cataracts, chorioretinitis or esotropia 
is shown to have been manifest during active 
service or to have been caused or related to 
service connected residuals of a detached retina 
of the left eye.

On that basis, the Board offered the following conclusions of 
law:

Pre-service residuals of surgical repair of a 
retinal detachment of the right eye did not 
increase in severity during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(a), 7104 (West 1991); 
38 C.F.R. § 3.306 (1992).

The veteran does not have other chronic acquired 
eye disorder (apart from the service-connected 
left eye impaired vision secondary to retinal 
detachment) as a result of disease or injury 
incurred in or aggravated by active military 
service or which is proximately due to or the 
result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
1991); 38 C.F.R. § 3.310(a) (1992).  

By its remand in February 1999, the Board returned this 
matter to the RO so as to permit the RO to consider the claim 
to reopen under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit rejected the test for 
determining the materiality of evidence originally set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (evidence was 
deemed "material" when there was a reasonable possibility 
that the additional evidence presented, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome of the claim) in favor of the test outlined in 
3.156(a); that is, whether the newly presented evidence is so 
significant that it must be considered to decide fairly the 
claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  With the advent of the VCAA, the requirement 
that the claim be well grounded under 38 U.S.C.A. § 5107(a) 
has been eliminated, thus rendering the process a two-step 
one consisting of the first and third component parts set 
forth in Elkins, without regard to well groundedness.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

The record reflects that the RO, on remand, considered the 
issue in question under the Elkins criteria, finding that new 
and material evidence had not been presented to reopen the 
claim denied most recently by the Board in March 1993.  While 
the veteran disagrees with that conclusion, he does not argue 
that the RO failed in any way to comply fully with the terms 
of the remand and the undersigned likewise finds that full 
compliance was achieved.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  It is noted that, pursuant to Stegall, a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

Evidence of record at the time of entry of the Board's 
decision in March 1993, denying entitlement to service 
connection for an eye disorder, included records relating to 
a pre-service hospitalization of the veteran for treatment, 
including surgery, of a retinal detachment of the right eye 
and bilateral myopia; service medical records and other 
records compiled by the service department; records from the 
Army Board for Correction of Military Records (ABCMR); 
transcripts of various hearings afforded the veteran by VA; a 
copy of a May 1990 decision of an Administrative Law Judge of 
the Social Security Administration and other records from 
that agency; and various examination and treatment records 
compiled by VA and non-VA medical professionals following 
each of the veteran's periods of military service. 

Received by VA, following entry of the Board's decision in 
March 1993, were multiple items of evidence, consisting in 
part of duplicate copies of service medical records, in 
addition to two records compiled in service which were not on 
file in March 1993, as well as duplicate copies of records 
from ABCMR and examination and treatment records recorded 
post-service.  Among that evidence not previously available 
are transcripts of hearings afforded the veteran in July 
1993, February 1994, and February 1996 at the RO and before 
the Board in March 1998, in addition to further reports from 
the ABCMR and documents developed in support of that agency's 
determinations.  Lastly, multiple examination and treatment 
reports not previously on file are presented, only a portion 
of which focus specifically on the veteran's eyes.  

Of all the evidence submitted since entry of the Board's 
decision in March 1993, the undersigned addresses only two 
submissions, additional service medical records and a report 
from a VA treating optometrist.  The service records include 
a Department of the Army Form 3349, Medical Condition-
Physical Profile Record, dated April 8, 1975, setting forth 
the veteran's eye-related diagnoses and the restrictions 
imposed thereby, as well as a report of outpatient 
opthalmological treatment in June 1976.  The former restates 
the diagnoses set forth in a report of an opthalmological 
consultation, dated April 8, 1975, a record of which was on 
file at the time the Board entered its decision in March 
1993.  The consultation report was prepared by the same 
physician, who at the time was the Chief of the Ophthalmology 
Service, that executed the Physical Profile Record as the 
approving authority of the medical board's recommendation to 
return the veteran to duty with permanent limitations, such 
as no driving of military vehicles and no performance of 
strenuous physical activity.  The report of treatment in June 
1976 indicates that the veteran's visual status was stable at 
that time.  Neither of the foregoing items in any way tends 
to suggest that an eye disorder was incurred or aggravated by 
military service of the veteran or is secondary to any other 
service-incurred or aggravated disability, such as might 
warrant the conclusion that such evidence by itself or in 
combination with prior evidence must be considered in order 
to decide fairly the merits of the veteran's claim.

Such is not the case with respect to a statement from D. A. 
Seibert, O. D., that was received by the RO in April 1994 
pursuant to its request for input.  The record reflects that 
the veteran had indicated in February 1994 testimony that his 
VA optometrist, Dr. Seibert, had informed him that his 
diplopia was the result of an in-service retinal detachment 
of the left eye and surgery for its correction.  As a result, 
the RO contacted Dr. Seibert, who replied that he was unable 
to say one way or the other that the veteran had diplopia 
following an in-service retinal detachment and corrective 
surgery therefor, citing an equal number of reasons both for 
and against the proposition that diplopia immediately 
followed the 1980 retinal detachment.  Among the reasons 
supporting the existence of diplopia after the 1980 retinal 
detachment were the veteran's own statement to that effect, 
in addition to in-file notations regarding the existence of a 
small alternating esotropia without diplopia on an 
opthalmological consultation in April 1975 and the presence 
of left eye shifting out of synchronization with right eye at 
times, as indicated by a VA neuropsychiatrist on examination 
in June 1980.  Dr. Seibert theorized that the alternating 
esotropia shown in 1975 could have been aggravated by the 
1980 retinal detachment to create diplopia, and, in the 
alternative, he stated that highly myopic spectacles 
associated with subnormal (20/40) visual acuity and a 
previous history of non-diplopic alternating esotropia were 
representative of a situation that could easily deteriorate 
into diplopia.  Those reasons which tended to suggest to Dr. 
Seibert that diplopia may not have followed the 1980 retinal 
detachment were the improvement of the veteran's visual 
acuity to 20/40 three months after the surgery, as well as 
the absence of any mention of diplopia in the reports of the 
eye physicians attending the veteran at the time of and 
immediately following the April 1980 retinal detachment.   

While concluding he was unable to enter a determination, Dr. 
Seibert nevertheless conceded the following:  

(T)here is a significant ocular history to 
indicate that it (diplopia) could (emphasis in 
original) have happened.

The April 1994 opinion from Dr. Seibert, alone, is found to 
constitute new and material evidence to reopen the veteran's 
claim of entitlement to service connection for an eye 
disorder.  Such opinion bears significantly and substantially 
upon the question at hand, is not duplicative or cumulative 
of prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In addition, such opinion, in conjunction with 
the other evidence on file, is sufficient to permit a grant 
of entitlement to service connection for diplopia.  In this 
regard, the Board construes Dr. Seibert's opinion as stating 
that it is at least as likely as not that diplopia resulted 
from the in-service retinal detachment of the left eye and 
treatment therefor, thereby creating a state of equipoise in 
the evidence that warrants a grant of service connection for 
diplopia pursuant to 38 U.S.C.A. § 5107(b).  In fact, the 
Board finds that those reasons against a finding that 
diplopia followed the 1980 retinal detachment are essentially 
two in number, as opposed to the four reasons supporting the 
presence of diplopia, beginning in April 1980.  To that end, 
a grant of service connection for diplopia of the left eye is 
in order.

B.  Back Disorder

Service connection for a back disorder was denied by the 
Board in its March 1993 decision, wherein the following 
finding of fact was offered:

A chronic back or hip disability was not 
demonstrated during service or until many years 
after separation; arthritis of the back or hips 
was not demonstrated during service or within one 
year after separation.

Said finding of fact was accompanied by the following 
conclusion of law:

Residuals of an injury to the back and right hip 
were not incurred in or aggravated by active 
military service and arthritis of the back and 
hip may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 5107(a) 7104 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1992).

By its February 1999 remand, the Board requested that the RO 
afford the veteran a medical examination and obtain a 
professional opinion from the examiner as to the relationship 
between any current back disability and a claimed in-service 
injury in September 1976, followed by readjudication pursuant 
to Hodge, supra.  While the readjudication under Hodge is 
shown, the examination undertaken of the veteran's back in 
May 1999 and the opinion offered by the examiner at that 
time, as amended in July 1999, are inadequate under Stegall, 
supra.  Nevertheless, the evidence on file is sufficient to 
determine that new and material evidence has been presented 
with which to reopen the previously denied claim.  Needed 
corrective action, pursuant to Stegall, is addressed in the 
REMAND portion of this document.

Evidence that was of record when the Board denied the 
veteran's claim for a back disorder in March 1993 included 
the report of a VA medical examination in March 1977 in which 
the veteran's initial documented complaint of back pain is 
shown; no examination of the back was undertaken at that 
time.  Also then of record were service medical records which 
identified no indication of a back injury at the time of a 
claimed fall from a tank in September 1976.  There was shown 
to have been a period of treatment during May 1979 for an 
episode of back strain involving low and mid-back pain.  
Following service, X-rays at the time of a VA medical 
examination in August 1988 showed degenerative changes of the 
cervical, thoracic, and lumbosacral spine segments.

Of the evidence submitted since entry of the Board's March 
1993 denial, only an additional service department record 
relating to a line of duty investigation and medical reports, 
dated in November 1993 and May 1998 need be addressed.  The 
service record of unknown date was submitted in February 1994 
and is annotated by a service department podiatrist, to the 
effect that the veteran sustained an injury to the back in a 
training exercise at Fort Knox, Kentucky.  The November 1993 
record relates to a VA medical examination performed at that 
time, with the examiner rendering a diagnosis of chronic 
lumbosacral strain, secondary to a fall.  The fall to which 
the examiner refers is that of the September 1976 mishap in 
which the veteran alleges he sustained injury to the back in 
a fall from a tank, with chronic lumbosacral pain resulting.  
In addition, there is of record a statement, dated in May 
1998, from a private treating physician who, after his review 
of the veteran's medical records, found that there was no 
reason in his mind to think that there was not a correlation 
between the veteran's accident in 1976 and his continued back 
pain.

Such evidence bears significantly and substantially upon the 
question at hand, is not duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such evidence is found to be new and material, the 
veteran's claim is reopened.  Further consideration of the 
merits of the reopened claim is deferred, pending receipt of 
clarifying medical data as requested in the REMAND portion of 
this document.


C.  Psychiatric Disorder

By its March 1993 decision, the Board denied entitlement of 
the veteran to service connection for a psychiatric disorder, 
entering the following finding of fact and conclusion of law:

A chronic functional psychiatric disorder was not 
manifest during active military service; any 
current functional psychopathology is not shown 
to have been caused by or related to military 
service or to a service-connected disability.

A chronic functional psychiatric disorder was not 
incurred in or aggravated by active military 
service, and the veteran does not have a chronic 
functional psychiatric disorder which is 
proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.310(a) (1992).

By its February 1999 remand, the Board requested that the RO 
afford the veteran a medical examination and obtain a 
professional opinion from the examiner as to the relationship 
between any current psychiatric disability and a claimed in-
service injury in September 1976, followed by readjudication 
pursuant to Hodge, supra.  While the readjudication under 
Hodge is shown, the psychiatric examination undertaken in May 
1999 and the opinion offered by the examiner at that time are 
inadequate under Stegall, supra.  Nevertheless, the evidence 
on file is sufficient to determine that new and material 
evidence has been presented with which to reopen the 
previously denied claim.  Needed corrective action, pursuant 
to Stegall, is addressed in the REMAND portion of this 
document.

In connection with the veteran's claim to reopen, he asserts 
that a psychiatric disorder involving anxiety and depression 
originated in service.  He further notes that such disorder 
developed shortly after his in-service head injury in 
September 1976 and was further complicated by the 
circumstances surrounding his discharge from military service 
for reasons of physical disability.

Evidence on file at the time of entry of the Board's 
determination in March 1993 included the veteran's service 
medical records, which showed that the veteran was treated 
for an anxiety reaction in September 1979 and that he was 
referred for a psychiatric evaluation in October 1979 with a 
provisional diagnosis of inadequacy feelings.  The 
psychiatrist found in October 1979 that the veteran's 
psychiatric profile was "S1."  After service, complaints 
involving a psychiatric disorder were not shown until 
September 1987, at which time diagnoses were rendered of an 
adjustment disorder with mixed emotional features; alcohol 
abuse, unspecified; questionable dysthymic disorder; and rule 
out major depression.  Other treatment followed for an 
anxiety neurosis, depression, and a personality disorder in 
the years thereafter.

Of the evidence presented subsequent to entry of the Board's 
decision in March 1993, the undersigned need only address 
four items, which are found to be both new and material.  
Such evidence includes diagnoses entered on a VA psychiatric 
examination in February 1997 of anxiety and depressive 
disorders which were found to be due to a general medical 
condition involving a prior head injury, in addition to the 
conclusion of an examining psychologist in February 1999 that 
the veteran had a mood disorder of depression associated with 
physical problems, including a prior head injury.  Also 
offered is the report of a VA psychiatric examination in May 
1999, findings from which culminated in a diagnosis of a 
major depressive disorder secondary to a closed head injury.  
As well, there is an undated report of a line of duty 
investigation compiled by the service department, which is 
annotated by a treating podiatrist to the effect that the 
veteran did sustain an injury to the head in a training 
exercise at Fort Knox, Kentucky.  The foregoing evidence is 
presumed true for determining its newness and materiality, 
and it bears significantly and substantially as to the 
relationship of an acquired psychiatric disorder to an in-
service event.  Moreover, it is not duplicative or cumulative 
of prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As that evidence is found to be both new and 
material, a reopening of the previously denied claim for 
service connection for a psychiatric disorder is required.  
Further consideration of the merits of the reopened claim is 
discussed in the Remand portion of this decision.

D.  Hearing Loss of the Left Ear

By its February 1999 remand, the Board requested that the RO 
readjudicate the veteran's claim to reopen for hearing loss 
of the left ear pursuant to Hodge, supra.  This was not done 
in violation of Stegall, supra.  However, inasmuch as the 
Board herein reverses the RO's determination as to the 
existence of new and material evidence with which to reopen 
the claim and remands the claim to the RO for further 
evidentiary development, action to correct the procedural 
error of the RO is deemed to be unnecessary.

By its March 1993 decision, the Board denied entitlement to 
service connection for hearing loss of the left ear, entering 
the following finding and conclusion, as applicable:

Defective hearing in the left ear was not 
documented during service or until a number of 
years after separation.

Defective hearing in the left ear was not 
incurred in or aggravated by active military 
service and sensorineural defective hearing in 
that ear may be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a), 7104 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (1992).

Included in the evidence of record at the time of the Board's 
decision in March 1993, denying service connection for 
hearing loss of the left ear, were service medical records 
which showed a complaint of hearing loss on a periodic 
medical examination in September 1979.  Other than an 
audiogram in August 1979 that was not specifically 
interpreted, there was no showing of hearing loss in service.  
After service, it was not until a VA audiological examination 
in August 1988 that the existence of a moderate to severe 
hearing loss of the left ear was initially documented; 
audiogram findings then shown met the requirements of 
38 C.F.R. § 3.385.  

Of the evidence received into the record following entry of 
the Board's March 1993 denial, the undersigned addresses only 
the report of the line of duty investigation referenced 
above, as to the noted head injury in service, and the 
reports, dated in April 1998, which were offered by a 
neurologist and an otolaryngologist & head-neck surgeon.  It 
was the opinion of the neurologist that the veteran's hearing 
loss, without reference to which ear, could possibly be 
related to a previous brainstem injury, which by history was 
tied to the veteran's in-service fall from a tank in 
September 1976.  The other physician concluded that sometime 
during the veteran's active duty, he developed a progressive 
hearing loss.  While neither of the aforementioned medical 
professionals specifically referred to hearing loss of the 
left ear, their statements bear significantly and 
substantially as to a relationship between current hearing 
loss and the veteran's periods of military service and an 
event occurring therein.  Such evidence is not duplicative or 
cumulative of prior evidence, and by itself or in combination 
with the other evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As that evidence is found to 
be both new and material, reopening of the previously denied 
claim for service connection for hearing loss of the left ear 
is required.  

ORDER

Service connection for hearing loss of the right ear is 
granted.

New and material evidence has been presented to reopen the 
veteran's previously denied claims of entitlement to service 
connection for an eye disorder, other than impaired vision of 
the left eye due to retinal detachment; for a back disorder; 
for a psychiatric disorder; and for hearing loss of the left 
ear.  

The veteran's reopened claim of entitlement to service 
connection for diplopia is granted.


REMAND

Based on the Board's conclusion that the veteran's claims of 
entitlement to service connection for back and psychiatric 
disorders and for hearing loss of the left ear have been 
reopened, further development, as set forth below, is desired 
prior to the further consideration of the merits of each of 
the cited claims.  Additional data from the service 
department and National Personnel Records Center, as well as 
further medical input as to the relationship of claimed 
hearing loss and back and psychiatric disorders to the 
veteran's military service would be of assistance to the 
Board.  

In addition, it is noted that, as part of the Board's remand 
in February 1999, the RO was to afford the veteran VA 
orthopedic, psychiatric and pulmonary examinations, as well 
as a medical evaluation for purposes of determining the 
veteran's entitlement to special monthly compensation on the 
basis of aid and attendance or at the housebound rate.  Upon 
return of the case to the Board, it is evident that the RO 
failed to comply fully with the Board's directives in its 
March 1999 remand in terms of the requested examinations.  
Specifically, while it is noted that the veteran was afforded 
each of the examinations in question, with one examiner 
performing the orthopedic, respiratory, and aid and 
attendance/housebound evaluations, and another undertaking 
the psychiatric examination, neither examiner was responsive 
to the Board's request for opinions as to the date of onset 
of claimed orthopedic and psychiatric disabilities.  
Moreover, no opinion was offered regarding the question of 
whether any orthopedic disorder is the result of a claimed 
in-service fall from a tank, and use was not made by either 
examiner of the standard of proof set forth by the Board.  As 
for the aid and attendance/housebound examination, it was not 
determined whether service-connected disabilities alone 
necessitate the aid and attendance of another person or 
render the veteran housebound.  It is noted during the course 
of a Board hearing in March 1998, the veteran raised the 
issues of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
organic brain syndrome and service connection for left foot 
drop.  The resolution of these two issues is inextricably 
intertwined with the issues pertaining to special monthly 
compensation and should be addressed by the RO.  Furthermore, 
in terms of the requested respiratory evaluation, there is no 
indication that the examiner was provided a copy of both the 
prior and current criteria for the rating of respiratory 
disorders, and it is apparent that the examination findings 
do not correlate in many respects with the relevant criteria 
in effect prior to and on October 7, 1996.  See 61 Fed. Reg. 
46720 (1996).  

As further medical examinations are necessitated, the veteran 
is hereby advised of the importance of appearing for those 
evaluations.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened 

claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Based on the foregoing, and in order to ensure compliance 
with the VCAA, it is determined that additional assistance to 
the veteran is needed.  Accordingly, the matters in question 
are REMANDED to the RO for completion of the following:

1.  The RO should through contact with 
the United States Army, United States 
Army Reserve, National Personnel Records 
Center, Ireland Army Hospital, or other 
source verify the dates of the veteran's 
periods of active duty and active duty 
for training and obtain a complete set of 
the veteran's service medical and 
personnel records, including records 
compiled in the Emergency Room of the 
Ireland Army Hospital in September 1976 
and any subsequent hospitalization at 
that facility, as well as any and all 
records involving the UASPDA examination 
of the veteran at the Eisenhower Army 
Medical Center at Fort Gordon, Georgia, 
on May 12, 1995.  In addition, any and 
all reports of line of duty 
investigations and personnel actions and 
a copy of the Department of the Army (DA) 
Form 751 which was to be attached to a DA 
Form 2173 of September 27, 1979, but is 
now missing, must be obtained.  In 
addition, the Army Board for Correction 
of Military Records (ACBMR) should be 
contacted in an effort to obtain any and 
all records held by that agency relating 
to ABCMR actions, inclusive of records 
submitted by the veteran to that agency.

2.  The RO should obtain any and all 
records of VA hospital and outpatient 
treatment concerning any back or 
psychiatric disorder, hearing loss of 
left ear, his service-connected COPD, 
organic brain syndrome and left foot drop 
which are not already on file.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

3.  The RO, upon obtaining authorization 
from the veteran, should contact Doctors 
Pollard and Pratt so that copies of all 
their examination and treatment records 
may be obtained and clarification may be 
sought from each as to whether their 
reports of April 1998 as to hearing loss 
of the veteran were in reference to the 
left or right ears, or both.

4.  The RO should address the issues of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for organic brain 
syndrome and service connection for left 
foot drop.  Prior to doing so, the RO 
should follow any pertinent directives as 
set forth in VCAA.  The veteran and his 
representative are notified of the need 
to file a substantive appeal if these 
issues are to be addressed by the Board.

5.  Thereafter, the veteran should be 
afforded VA examinations by specialists 
in orthopedics, psychiatry, respiratory 
diseases, and ear disorders.  The claims 
folder in its entirety must be made 
available to each examiner for review 
prior to the examinations.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The orthopedic examiner is ask 
to identify all disorders of the 
veteran's back and, to the extent 
feasible, the date of onset of each 
back disorder.  As well, a 
professional opinion, with full 
supporting rationale, is requested 
as to whether it is at least as 
likely as not that any current 
disorder of the veteran's back is 
the result of an in-service fall 
from a tank in September 1976, and, 
in the alternative, any other 
complaint or finding of back 
pathology in service.  Use by the 
examiner of the underlined standard 
of proof in formulating a response 
is requested.

(b)  The examining psychiatrist is 
asked to render diagnoses as to all 
current psychiatric disablement, 
providing a date of onset as to each 
disorder identified.  As well, 
professional opinions, with full 
supporting rationale, are requested 
as to (1) whether it is at least as 
likely as not that any current 
psychiatric disorder is the result 
of an in-service fall from a tank in 
September 1976; (2) and, in the 
alternative, any in-service 
complaint or finding of 
psychopathology; and (3) whether it 
is at least as likely as not that 
any presently existing psychiatric 
disability is proximately due to or 
the result of or being aggravated by 
a service connected disability.  If 
aggravated, the degree of 
aggravation should be quantified to 
the extent feasible.  Use by the 
examiner of the underlined standard 
of proof in formulating a response 
is requested.

(c)  The attention of the 
respiratory specialist is directed 
to both "old" and "new" criteria 
for the rating of respiratory 
diseases set forth in 38 C.F.R. 
§ 4.97, as in effect prior to and on 
October 7, 1996.  A copy of both 
sets of criteria must be provided to 
the examiner in advance of the 
veteran's examination and all 
testing called for by such criteria, 
inclusive of pulmonary function 
studies, testing of the diffusion 
capacity of the lung for carbon 
monoxide by the single breath 
method, and maximum exercise 
capacity, must be undertaken in 
order to permit full consideration 
of the rating criteria.  As well, it 
is asked that the examiner comment 
specifically as to the effort 
expended by the veteran on the 
pulmonary function studies both 
prior to and after the 
administration of a bronchodilator 
and the likely cause of sub-optimal 
effort.  If less than optimal effort 
is expended, it is asked that the 
examiner estimate what level of 
improvement could likely be achieved 
with full effort.  Lastly, the 
examiner is to specify whether each 
of the rating criterion for the 
assignment of a 100 percent 
schedular evaluation for the 
veteran's COPD under the "old" or 
"new" criteria is met or not.  

(d)  The ear examiner is asked to 
interpret the in-service audiogram 
of August 1979 in terms of the 
resulting impairment, if any, of 
auditory acuity of the left ear.  As 
well, the examiner is asked to offer 
a professional opinion, with full 
supporting rationale, as to whether 
it is at least as likely as not that 
hearing loss of the veteran's left 
ear had its onset in service, 
whether any sensorineural hearing 
loss of the left ear was present to 
a degree of 10 percent or more 
during the one-year period following 
either period of service, and 
whether any hearing loss of the left 
ear now experienced by the veteran 
is the result of in-service acoustic 
or other trauma or other in-service 
event.

6.  The veteran should also be afforded 
an aid and attendance/housebound 
examination.  The examiner must 
determine, based solely on the effects of 
service-connected disabilities, whether 
service-connected disabilities alone 
necessitate the aid and attendance of 
another person or otherwise render the 
veteran housebound.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Lastly, the RO should adjudicate the 
veteran's reopened claims of entitlement 
to service connection for a back 
disorder, a psychiatric disorder, and 
hearing loss of the left ear, as well as 
entitlement to an increased rating for 
COPD, currently evaluated as 60 percent 
disabling, must likewise occur.  In the 
event that service connection is 
established for any of the claimed 
disorders or an increase in the rating 
assignable for COPD is granted, further 
medical input from the aid and 
attendance/housebound examiner should be 
obtained, as applicable, prior to the 
RO's readjudication of the veteran's 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or at the housebound rate.  
If the benefits sought on appeal are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, citation to 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 


